Citation Nr: 1337336	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period from September 19, 2005 to July 10, 2006, in excess of 50 percent for the period from July 11, 2006 to December 15, 2011, and in excess of 70 percent from December 16, 2011 to the effective date of the assignment of a 100 percent evaluation, June 24, 2012.  

2.  Entitlement to service connection for a psychiatric disorder (in addition to PTSD) to include cognitive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active military service from June 1964 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Haerford Regional Office (RO) in Newington, Connecticut.  By that rating action, the RO, in part, increased the disability rating assigned to the service-connected PTSD from 30 to 50 percent, effective July 11, 2006.

In a subsequent Appeals Management Center (AMC) decision in January 2012, the AMC increased the disability rating assigned to the service-connected PTSD from 50 to 70 percent, effective December 16, 2011.  Most recently in a January 2013 AMC decision, the AMC increased the disability rating assigned to the service-connected PTSD from 70 to 100 percent, effective June 25, 2012.

Theoretically, the Board notes that because an increase can be awarded one year prior to VA having received the Veteran's claim for increased compensation for his PTSD on September 19, 2006, and the increase to 50 percent was limited to July 11, 2006, the Board has characterized the issue as that listed on the title page.  See 38 U.S.C.A. § 5110(a), (b) (2) (West 2002); 38 C.F.R. § 3.400(o) (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); (explaining that § 3.400(o)(2) applies to claim where increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in § 3.400(o)(1) applies); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Because the aforementioned increases in the evaluation of the Veteran's PTSD do not represent the maximum rating available for the condition during the entire appeal period, the Veteran's increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

When this case was most recently before the Board in May 2012, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the previous May 2012 Board decision, the Board divided the Veteran's psychiatric disabilities into two issues, entitlement to an increased evaluation for his PTSD diagnosis and entitlement to service connection for a psychiatric disorder (in addition to PTSD) to include cognitive disorder.  The Appeals Management Center adjudicated the Veteran's claims for service connection for psychiatric disorder (in addition to PTSD) to include cognitive disorder in a supplemental statement of the case issued in January 2013.  The issue of entitlement to service connection for a psychiatric disorder (in addition to PTSD) must be first adjudicated by the agency of original jurisdiction and not by the AMC.  Furthermore, the Veteran must received proper VCAA notice and notice regarding appealing this issue.  This was not completed.  Therefore, the issue of service connection for psychiatric disorder (in addition to PTSD) must be remanded back to the RO for proper adjudication and for the Veteran to have the opportunity to receive proper notice.  

The Board finds that the issues of an increased evaluation for PTSD and entitlement to service connection for a psychiatric disorder (in addition to PTSD) are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  If during the course of adjudication of the Veteran's claim for service connection for psychiatric disorder (in addition to PTSD), evidence is received showing that the symptomatology of one psychiatric disorder cannot be differentiated from the PTSD claim, the adjudicators will have to consider the symptoms of his cognitive disorder, for instance, when adjudicating the Veteran's increased rating claim for PTSD.  

While the case is in remand status, further clarification is needed from the June 2012 examiner.  The June 2012 VA examiner noted that it was possible to differentiate symptoms attributable to each diagnosis (PTSD and cognitive disorder).  She opined that the problems with memory and organizational skills are more likely than not related to diagnosis of cognitive disorder and the other psychiatric symptoms are just as likely as not to be due to PTSD.  Later in the examination report, however, the examiner marked "no" in response to the question of whether it was possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder.  Despite this, in the explanation section, she reiterated that the cognitive difficulties (forgetting, difficulty planning and completing tasks) are more likely due to the cognitive disorder and the other difficulties are more likely than not due to the PTSD.  The RO should request that the examiner clarify her opinion on whether the symptoms of the psychiatric disabilities can be separated. 

Accordingly, the case is REMANDED for the following action:

1. Provide proper VCAA notice to the Veteran regarding the issue of entitlement to service connection for a psychiatric disorder (in addition to PTSD) to include cognitive disorder.  The notice should include what evidence is needed to substantiate a claim for secondary service connection.  

2.  The claims file should be returned to the June 2012 examiner.  The examiner should review her previous examination.  The examination report notes that it was possible to differentiate symptoms attributable to each diagnosis (PTSD and cognitive disorders).  The examiner opined that the problems with memory and organizational skills are more likely than not related to diagnosis of cognitive disorder and the other psychiatric symptoms are just as likely as not to be due to PTSD.  Later in the examination report, the examiner marked "no" in response to the question of whether it was possible to differentiate what portion of the occupational and social impairment is caused by each mental disorder.  Despite this, in the explanation section, the examiner reiterated that the cognitive difficulties (forgetting, difficulty planning and completing tasks) are more likely due to the cognitive disorder and the other difficulties are more likely than not due to the PTSD.  

The examiner should provide an opinion as to whether it is possible to differentiate what symptoms are attributable to each diagnosis.  The examiner should also provide an opinion, for the indicated level of occupational and social impairment, as to whether it is possible to differentiate what portion of the occupational and social impairment is caused by each mental disorder.   If the symptoms can be divided out, the examiner should provide separate GAF (Global Assessment of Functioning) scores for each diagnosis.  

3.  The issue of entitlement to service connection for a psychiatric disorder (in addition to PTSD) to include cognitive disorder should be adjudicated by the RO in a rating decision because the RO has not adjudicated this issue in the past.  

4.  After the above has been completed and any other development deemed necessary as a result of this remand,
readjudicate the Veteran's claim for an increased evaluation for PTSD in supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


